                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

TRON ROBINSON,

                        Petitioner,                      Case No. 2:18-cv-203
v.                                                       Honorable Gordon J. Quist
DUNCAN MACLAREN,

                        Respondent.
____________________________/

                                              OPINION

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
                                      Discussion

               I.      Factual Allegations

               Petitioner Tron Robinson is incarcerated with the Michigan Department of

Corrections at the Kinross Correctional Facility (KCF) in Kincheloe, Michigan. Following a two-

day jury trial in the Calhoun County Circuit Court, Petitioner was convicted of first-degree home

invasion, Mich. Comp. Laws § 750.110a(2); felon in possession of a firearm, Mich. Comp. Laws

§ 750.224f; killing an animal without just cause, Mich. Comp. Laws § 750.50b(2)(a); and felony

firearm, Mich. Comp. Laws § 750.227b(1). Petitioner was initially sentenced on October 22, 2012.

Then, following a remand from the Michigan Court of Appeals, he was resentenced on August 23,

2013. Finally, following a remand from the Michigan Supreme Court, Petitioner was sentenced

one last time on February 1, 2016. Ultimately, the court sentenced Petitioner to concurrent prison

terms of 16 years, 8 months to 40 years for first-degree home invasion; 4 years, 9 months to 10

years for felon in possession of a firearm; and 3 years, 7 months to 8 years for killing an animal

without just cause. The court also sentenced Petitioner to a consecutive sentence of 2 years on the

felony firearm conviction.

               The Court received Petitioner’s habeas corpus petition on November 14, 2018.

Under Sixth Circuit precedent, the application is deemed filed when handed to prison authorities

for mailing to the federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). The

handwriting on the signature page of the petition is not legible; however, Petitioner signed his

accompanying brief on October 31, 2018. (Pet., ECF No. 1, PageID.14.) That is the soonest

possible date Petitioner could have submitted the petition and brief for filing. For purposes of this

opinion, I have given Petitioner the benefit of that earliest possible filing date. See Brand v.


                                                 2
Motley, 526 F.3d 921, 925 (6th Cir. 2008) (holding that the date the prisoner signs the document

is deemed under Sixth Circuit law to be the date of handing to officials) (citing Goins v. Saunders,

206 F. App’x 497, 498 n.1 (6th Cir. 2006)).

               The petition raises four issues, paraphrased as follows:

       I.      Petitioner was denied the effective assistance of counsel where counsel
               failed to challenge for cause a juror who had demonstrated actual and/or
               implied personal bias.

       II.     Petitioner was denied the effective assistance of counsel where counsel
               failed to stipulate to the element of a prior conviction in relation to the
               “felon in possession of a firearm” charge, thereby placing before the jury a
               highly prejudicial similar charge, which permitted the jurors to draw a
               propensity inference.

       III.    Trial counsel was ineffective for failing to file a pretrial motion in limine to
               prohibit accomplice testimony, or move for a mistrial or a curative
               instruction, when she, the state’s witness, testified to Petitioner’s criminal
               record which was inadmissible for all purposes in the trial.

       IV.     Trial counsel failed to object to the constitutionally defective complaint and
               information brought by the state, and failed to object to the due process
               violative nature of the habitual offender enhancement of the sentence
               imposed against Petitioner.

(Pet’r’s Br., ECF No. 2.)

               II.     Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal
                                                  3
claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990).

               Fair presentation has a substantive component and a procedural component. With

regard to substance, fair presentation is achieved by presenting the asserted claims in a

constitutional context through citation to the Constitution, federal decisions using constitutional

analysis, or state decisions which employ constitutional analysis in a similar fact pattern. Picard,

404 U.S. at 277-78; Levine v. Torvik, 986 F. 2d 1506, 1516 (6th Cir. 1993). With regard to

procedure, “[t]he fair presentation requirement is not satisfied when a claim is presented in a state

court in a procedurally inappropriate manner that renders consideration of its merits unlikely.”

Black v. Ashley, No. 95-6184, 1996 WL 266421, at *1-2 (6th Cir. May 17, 1996) (citing Castille

v. Peoples, 489 U.S. 346, 351 (1998)); see also Long v. Sparkman, No. 95-5827, 1996 WL 196263,

at *2 (6th Cir. Apr. 22, 1996); Fuller v. McAninch, No. 95-4312, 1996 WL 469156, at *2 (6th Cir.

Aug. 16, 1996).

               The district court can and must raise the exhaustion issue sua sponte when it clearly

appears that habeas claims have not been presented to the state courts. See Prather v. Rees, 822

F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner directly appealed his conviction and sentence to the Michigan Court

of Appeals raising six issues, including the issues numbered I, II, and III, above. The Michigan

Court of Appeals denied relief on all six issues by unpublished opinion issued on June 10, 2014.

(Mich. Ct. App. Op. I, ECF No. 2-1, PageID.61-65.) Petitioner then sought leave to appeal in the


                                                 4
Michigan Supreme Court, raising the same six issues. The supreme court, by order issued October

28, 2015, denied leave as to all issues except one. (Mich. Order I, ECF No. 2-1, PageID.67.) The

court remanded to the trial court for resentencing in light of the recent decision in People v.

Lockridge, 870 N.W.2d 502 (Mich. 2015). (Id.)

               The Calhoun County Circuit Court resentenced Petitioner on February 1, 2016, to

the terms of imprisonment set forth above. Petitioner, with the assistance of counsel, directly

appealed the new judgment to the Michigan Court of Appeals. Counsel raised a sentence scoring

issue. Petitioner, by way of a pro se Standard 4 brief, raised additional issues, including Issue IV,

above.

               By unpublished opinion issued June 15, 2017, the Michigan Court of Appeals

rejected Petitioner’s sentence scoring challenge. (Mich. Ct. App. Op. II, ECF No. 2-1, PageID.69-

70.) The appellate court refused to address the issues raised in Petitioner’s standard 4 brief,

including Issue IV, because the scope of appellate review following resentencing after remand is

limited by the scope of the remand. (Id., PageID.69, n.1) (citing People v. Jones, 231 N.W.2d 649

(1975)). Petitioner’s new issues related to the validity of his conviction, not the resentencing

hearing. Accordingly, the court of appeals would not consider them. Petitioner sought leave to

appeal in the Michigan Supreme Court. That court denied leave by order entered January 3, 2018.

(Mich. Order II, ECF No. 2-1, PageID.72.) Petitioner’s Issue IV was not fairly presented to the

Michigan Court of Appeals and the Michigan Supreme Court because it was presented in a

procedural context that rendered consideration impossible.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).


                                                 5
Petitioner has at least one available procedure by which to raise the unexhausted issues he has

presented in this application. He may file a motion for relief from judgment under Mich. Ct. R.

6.500 et seq. Under Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct.

R. 6.502(G)(1). Petitioner has not yet filed his one allotted motion. Therefore, the Court concludes

that he has at least one available state remedy. To properly exhaust his claim, Petitioner must file

a motion for relief from judgment in the Calhoun County Circuit Court. If his motion is denied by

the circuit court, Petitioner must appeal that decision to the Michigan Court of Appeals and the

Michigan Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner

cannot be deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b)

and (c) as to any issue, unless he has presented that issue both to the Michigan Court of Appeals

and to the Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has some claims that are exhausted and some that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss


                                                  6
only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

                   Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his judgment to

the Michigan Court of Appeals and the Michigan Supreme Court, twice. The Michigan Supreme

Court denied his application most recently on January 3, 2018. It does not appear that Petitioner

petitioned for certiorari to the United States Supreme Court, though the ninety-day period in which

he could have sought review in the United States Supreme Court is counted under § 2244(d)(1)(A).

See Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The ninety-day period expired on April

3, 2018. Accordingly, absent tolling, Petitioner would have one year, until April 3, 2019, in which

to file his habeas petition.

                   The Palmer Court has indicated that thirty days is a reasonable amount of time for

a petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-

court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer). 1 Petitioner has more than



1
 The running of the statute of limitations is tolled while “a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). The statute of
limitations is tolled from the filing of an application for state post-conviction or other collateral relief until a decision
                                                             7
sixty days remaining in his limitations period. Assuming that Petitioner diligently pursues his

state-court remedies and promptly returns to this Court after the Michigan Supreme Court issues

its decision, he is not in danger of running afoul of the statute of limitations. Therefore, a stay of

these proceedings is not warranted. Should Petitioner decide not to pursue his unexhausted claims

in the state courts, he may file a new petition raising only exhausted claims at any time before the

expiration of the limitations period.

                                                  Conclusion

                 For the foregoing reasons, the Court will dismiss the petition for failure to exhaust

available state-court remedies.

                                        Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court already has determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10 (1st Cir. 1991) (it

is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a certificate);

Hendricks v. Vasquez, 908 F.2d 490 (9th Cir. 1990) (requiring reversal where court summarily



is issued by the state supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the
time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

                                                         8
dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr., 865 F.2d 44, 46 (2d Cir.

1989) (it was “intrinsically contradictory” to grant a certificate when habeas action does not

warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983)

(issuing certificate would be inconsistent with a summary dismissal).

                 The Sixth Circuit Court of Appeals has disapproved the issuance of blanket denials

of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id. at 467. Each issue must be considered under the standards set forth by the Supreme

Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this

Court has examined each of Petitioner’s claims under the Slack standard.

                 This Court denied Petitioner’s application on the procedural ground of lack of

exhaustion. Under Slack, 529 U.S. at 484, when a habeas petition is denied on procedural grounds,

a certificate of appealability may issue only “when the prisoner shows, at least, [1] that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and [2] that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Both showings must be made to warrant the grant of a

certificate. Id. The Court finds that reasonable jurists could not debate that this Court correctly

dismissed the petition on the procedural ground of lack of exhaustion. “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or that the petitioner

should be allowed to proceed further.” Id. Therefore, the Court denies Petitioner a certificate of

appealability.


                                                   9
              A judgment consistent with this opinion will be entered.



Dated: January 4, 2019                                     /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                    UNITED STATES DISTRICT JUDGE




                                              10
